Shea, J.,
dissenting. I agree with part I of the opinion, which establishes a de novo standard for review of questions of law arising in a compulsory arbitration proceeding. I disagree with part II, however, which holds that only motor vehicle liability policies are included within the phrase “all bodily injury liability bonds and insurance policies applicable at the time of the accident,” which is used to establish the prescribed limits for “uninsured motorist coverage” in subsection (b) (1) of General Statutes § 38-175c and thus to define the term “underinsured motor vehicle” in subsection (b) (2) of § 38-175c. The plain intent of this reference to “all” bodily injury liability policies was that every available source of liability insurance coverage for an accident should be considered before resorting to the uninsured or underinsured motorist coverage, in pursuance of the legislative scheme to make such coverage available at the lowest possible cost. See Bobeck v. Public Service Mutual Ins. Co., 38 Conn. Sup. 318, 323, 445 A.2d 602 (1981).
In reaching the conclusion that only motor vehicle liability policies were intended to be considered in determining whether a motor vehicle is “underinsured,” the opinion necessarily overturns the regulation of the commissioner of insurance; Regs., Conn. State Agencies § 38-175a-6; authorizing the reduction of uninsured motorist coverage, and accordingly underinsured coverage, by amounts that have been “paid by or on behalf of any person responsible for the injury.” That regulation, adopted by the commissioner in accordance with the directive of General Statutes § 38-175a (a) for regulations “with respect to minimum provisions to be included in automobile liability policies,” is a reasonable interpretation of § 38-175c and is wholly consist*201ent with the reference to “all bodily injury liability policies applicable at the time of the accident” contained in subsection (b) (1) and (2) thereof. Such a regulation, issued after proper hearings and consultations “with insurers licensed to write automobile liability insurance in this state and other interested parties” pursuant to § 38-175a (b), ought not to be set aside unless it is clearly in conflict with the statutes. In concluding that such a conflict exists, the opinion relies primarily upon some ambiguous legislative history to narrow the scope of the reference in § 38-175c (b) (2) to “all” bodily injury liability policies applicable to the accident. These inconclusive remarks of two legislators, which are only remotely related to the question before us, should not be accorded such significance as to change the plain meaning of the statute.
Accordingly, I dissent from part II of this opinion.